DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eom (US 20200108867 A1) in view of Van Dan Elzen (US 20130231830 A1).
In Claim 1, Eom teaches A centering system for improving lane centering performance of an operator of a vehicle after transitioning from an automated mode of operation to a manual mode of operation, comprising: ([0002] A conventional lane keeping assist system generally allows the vehicle to travel in the middle of the lane. [0066] the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode.) one or more processors; a memory communicably coupled to the one or more processors and storing: ([0068] In addition, the controller 240 includes at least one memory configured to store a program for performing the above-described operations and operations to be described later and at least one processor configured to execute the stored program.) an inducement module including instructions that when executed by the one or more processors cause the one or more processors to, in response to detecting a transition to the manual mode of operation ([0066] Specifically, the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode. [0068] In addition, the controller 240 includes at least one memory configured to store a program for performing the above-described operations and operations to be described later and at least one processor configured to execute the stored program.) and a reset module including instructions that when executed by the one or more processors cause the one or more processors to reset the sensitivity level to the first value upon determining that a deviation score satisfies a stability threshold ([0016] When a steering angle change amount sensed by the sensor according to a steering input of a driver is less than a preset range, the controller may not update the learning data on the steering pattern and may retrieve the learning data on the steering pattern stored in the storage. [0068] In addition, the controller 240 includes at least one memory configured to store a program for performing the above-described operations and operations to be described later and at least one processor configured to execute the stored program), wherein the deviation score characterizes deviations of the vehicle from a centerline resulting from operator control inputs. ([0075] when a steering input is input from a driver (when the driver operates the steering device 270), the sensor 220 may obtain a steering angle change amount. This travelling information is used to extract lane deviation information. [0076] the lane deviation information means a distance by which the vehicle 1 deviates from the left or right lane or a distance by which the vehicle deviates from a middle of the lane.)
Eom fails to teach, but Van Dan Elzen teaches modify a sensitivity level of a lane positioning system from a first value to a second value to induce finer path following by the operator ([0058] Referring to FIG. 2, the initial positions of the safe Zone delimiters 47a and 47b may be selected to be any suitable positions. [0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2.); a centering module including instructions that when executed by the one or more processors cause the one or more processors to control the lane positioning system according to the sensitivity level ([0037] a controller 19 that controls the operation of lane keeping system 11. The lane keeping system 11 assists the driver (shown at 20) in keeping the vehicle 10 in its lane on a road. [0045] The controller 19 also determines the initial positions of first and second safe Zone delimiters 47a and 47b, which define an initial safe zone 48 for the vehicle 10. the positions of the safe zone delimiters 47a and 47b may be selected by selecting an initial width Ws for the safe Zone 48 and centering the safe Zone 48 between the lane delimiters 24a and 24b.); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates having a processor execute lane centering by modifying a sensitivity level, controlling the sensitivity level, and resetting the sensitivity level when the deviation score satisfies a stability threshold.
In Claim 4, Eom fails to teach, but Van Dan Elzen teaches wherein the centering module further includes instructions to control the vehicle to steer towards the centerline when the deviations exceed the sensitivity level. ([0047] If the vehicle 10 leaves the safe zone 48, the controller 19 may activate an optional steering assist device 54 that applies steering corrections to the vehicle 10 to urge the vehicle 10 back into the safe zone 48. Fig. 2 element CL centerline)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates including instructions to steer towards the centerline when the deviation exceeds the sensitivity level.
In Claim 5, Eom fails to teach, but Van Dan Elzen teaches wherein the centering module further includes instructions to generate a warning signal to alert the operator when the deviations exceed the sensitivity level, and wherein the warning signal is at least one of audible, visual and haptic. ([0046] If the vehicle 10 leaves the safe zone 48 or is predicted by the controller 19 to be at risk of leaving the safe zone 48, the controller 19 may determine that it was in error and that the vehicle 10 is at increased risk of unintentionally leaving the lane 22, and activates an output device 50 to notify the driver 20. The output device 50 may be any suitable type of output device, such as, for example, a haptic output device, such as, for example, a vibratory-motor that is connected to the steering wheel 30. By vibrating the steering wheel 30, the driver 20 is notified by the lane keeping system 11 of the apparent driving error, without notifying the passengers (shown at 52) in the vehicle 10.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates generating a warning signal to alert the operator when the deviation has exceeded the sensitivity level.
In Claim 6, Eom teaches wherein the inducement module further includes instructions to receive a signal that indicates the transition is from the automated mode and into the manual mode. ([0066] Specifically, the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode. When the autonomous driving mode is input, the inputter 128 transmits an input signal of the autonomous driving mode to a controller 240.) 
In Claim 7, Eom fails to teach, but Van Dan Elzen teaches wherein the reset module further includes instructions to modify the stability threshold according to a number of times the deviations exceed the sensitivity level. ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates modifying the stability threshold according to the deviations exceeding the sensitivity level.
In Claim 8, Eom teaches wherein the reset module further includes instructions to retrieve the first value from the memory and modify the sensitivity level of the lane positioning to the first value. ([0016] When a steering angle change amount sensed by the sensor according to a steering input of a driver is less than a preset range, the controller may not update the learning data on the steering pattern and may retrieve the learning data on the steering pattern stored in the storage)
In Claim 9, Eom teaches A method for improving lane centering performance of an operator of a vehicle after transitioning from an automated mode of operation to a manual mode of operation, comprising: ([0002] A conventional lane keeping assist system generally allows the vehicle to travel in the middle of the lane, and a controlling method thereof. [0066] the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode.)  in response to detecting a transition to the manual mode of operation ([0066] Specifically, the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode.) and resetting the sensitivity level to the first value upon determining that a deviation score satisfies a stability threshold ([0016] When a steering angle change amount sensed by the sensor according to a steering input of a driver is less than a preset range, the controller may not update the learning data on the steering pattern and may retrieve the learning data on the steering pattern stored in the storage.), wherein the deviation score characterizes deviations of the vehicle from a centerline resulting from operator control inputs. ([0075] when a steering input is input from a driver (when the driver operates the steering device 270), the sensor 220 may obtain a steering angle change amount. This travelling information is used to extract lane deviation information. [0076] the lane deviation information means a distance by which the vehicle 1 deviates from the left or right lane or a distance by which the vehicle deviates from a middle of the lane.)
Eom fails to teach, but Van Dan Elzen teaches modifying a sensitivity level of a lane positioning system from a first value to a second value to induce path following centering by the operator; ([0058] Referring to FIG. 2, the initial positions of the safe Zone delimiters 47a and 47b may be selected to be any suitable positions. [0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2.) controlling the lane positioning system according to the sensitivity level; ([0037] a controller 19 that controls the operation of lane keeping system 11. The lane keeping system 11 assists the driver (shown at 20) in keeping the vehicle 10 in its lane on a road. [0045] The controller 19 also determines the initial positions of first and second safe Zone delimiters 47a and 47b, which define an initial safe zone 48 for the vehicle 10. the positions of the safe zone delimiters 47a and 47b may be selected by selecting an initial width Ws for the safe Zone 48 and centering the safe Zone 48 between the lane delimiters 24a and 24b.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates detecting a transition from automated to manual operation and executing lane centering by modifying a sensitivity level, controlling the sensitivity level, and resetting the sensitivity level when the deviation score satisfies a stability threshold.
In Claim 12, Eom fails to teach, but Van Dan Elzen teaches wherein controlling the lane positioning system includes controlling the vehicle to steer towards the centerline when the deviations exceed the sensitivity level. ([0047] If the vehicle 10 leaves the safe zone 48, the controller 19 may activate an optional steering assist device 54 that applies steering corrections to the vehicle 10 to urge the vehicle 10 back into the safe zone 48. Fig. 2 element CL centerline)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates including instructions to steer towards the centerline when the deviation exceeds the sensitivity level.
In Claim 13, Eom fails to teach, but Van Dan Elzen teaches wherein controlling the lane positioning system includes generating a warning signal to alert the operator when the deviations exceed the sensitivity level, and wherein the warning signal is at least one of audible, visual and haptic. ([0046] If the vehicle 10 leaves the safe zone 48 or is predicted by the controller 19 to be at risk of leaving the safe zone 48, the controller 19 may determine that it was in error and that the vehicle 10 is at increased risk of unintentionally leaving the lane 22, and activates an output device 50 to notify the driver 20. The output device 50 may be any suitable type of output device, such as, for example, a haptic output device, such as, for example, a vibratory-motor that is connected to the steering wheel 30. By vibrating the steering wheel 30, the driver 20 is notified by the lane keeping system 11 of the apparent driving error, without notifying the passengers (shown at 52) in the vehicle 10.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates generating a warning signal to alert the operator when the deviation has exceeded the sensitivity level.
In Claim 14, Eom teaches wherein detecting the transition includes receiving a signal that indicates the transition is from the automated mode and into the manual mode. ([0066] Specifically, the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode. When the autonomous driving mode is input, the inputter 128 transmits an input signal of the autonomous driving mode to a controller 240.) 
In Claim 15, Eom fails to teach, but Van Dan Elzen teaches further comprising modifying the stability threshold according to a number of times the deviations exceed the sensitivity level. ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates modifying the stability threshold according to the deviations exceeding the sensitivity level.
In Claim 16, Eom teaches wherein resetting the sensitivity level to the first value includes retrieving the first value from a memory and modifying the sensitivity level of the lane positioning system to the first value. ([0016] When a steering angle change amount sensed by the sensor according to a steering input of a driver is less than a preset range, the controller may not update the learning data on the steering pattern and may retrieve the learning data on the steering pattern stored in the storage)
In Claim 17, Eom teaches A non-transitory computer-readable medium for improving lane centering performance of an operator of a vehicle after transitioning from an automated mode of operation to a manual mode of operation ([0002] A conventional lane keeping assist system generally allows the vehicle to travel in the middle of the lane, and a controlling method thereof. [0066] the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode.) and storing instructions that when executed by one or more processor cause the one or more processors to: ([0068] In addition, the controller 240 includes at least one memory configured to store a program for performing the above-described operations and operations to be described later and at least one processor configured to execute the stored program.) 32in response to detecting a transition to the manual mode of operation ([0066] Specifically, the inputter 128 may receive any one of a manual driving mode in which a driver directly drives the vehicle or an autonomous driving mode.) and reset the sensitivity level to the first value upon determining that a deviation score satisfies a stability threshold ([0016] When a steering angle change amount sensed by the sensor according to a steering input of a driver is less than a preset range, the controller may not update the learning data on the steering pattern and may retrieve the learning data on the steering pattern stored in the storage.), wherein the deviation score characterizes deviations of the vehicle from a centerline resulting from operator control inputs. ([0075] when a steering input is input from a driver (when the driver operates the steering device 270), the sensor 220 may obtain a steering angle change amount. This travelling information is used to extract lane deviation information. [0076] the lane deviation information means a distance by which the vehicle 1 deviates from the left or right lane or a distance by which the vehicle deviates from a middle of the lane.)
Eom fails to teach, but Van Dan Elzen teaches modify a sensitivity level of a lane positioning system from a first value to a second value to induce finer path following by the operator ([0058] Referring to FIG. 2, the initial positions of the safe Zone delimiters 47a and 47b may be selected to be any suitable positions. [0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3. By contrast, those who rely more heavily on corrective action by the system 12 to keep them in the safe Zone 48 wind up having a safe Zone 48 that is relatively wider, which means that the driver 20 is warned when the vehicle 10 is closer to actually leaving the lane 22, as shown in FIG.2.); control the lane positioning system according to the sensitivity level ([0037] a controller 19 that controls the operation of lane keeping system 11. The lane keeping system 11 assists the driver (shown at 20) in keeping the vehicle 10 in its lane on a road. [0045] The controller 19 also determines the initial positions of first and second safe Zone delimiters 47a and 47b, which define an initial safe zone 48 for the vehicle 10. the positions of the safe zone delimiters 47a and 47b may be selected by selecting an initial width Ws for the safe Zone 48 and centering the safe Zone 48 between the lane delimiters 24a and 24b.); 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates detecting a transition from automated to manual operation and executing lane centering by modifying a sensitivity level, controlling the sensitivity level, and resetting the sensitivity level when the deviation score satisfies a stability threshold.
In Claim 19, Eom teaches wherein the computer- readable medium further includes instructions that when executed by the one or more processors cause the one or more processors to: ([0068] In addition, the controller 240 includes at least one memory configured to store a program for performing the above-described operations and operations to be described later and at least one processor configured to execute the stored program.) 
Eom fails to teach, but Van Dan Elzen teaches control the vehicle to steer towards the centerline when the deviations exceed the sensitivity level. ([0047] If the vehicle 10 leaves the safe zone 48, the controller 19 may activate an optional steering assist device 54 that applies steering corrections to the vehicle 10 to urge the vehicle 10 back into the safe zone 48. Fig. 2 element CL centerline)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates including instructions to steer towards the centerline when the deviation exceeds the sensitivity level.
In Claim 20, Eom teaches wherein the computer- readable medium further includes instructions that when executed by the one or more processors cause the one or more processors to: ([0068] In addition, the controller 240 includes at least one memory configured to store a program for performing the above-described operations and operations to be described later and at least one processor configured to execute the stored program.) 
Eom fails to teach, but Van Dan Elzen teaches generate a warning signal to alert the operator when the deviations exceed the sensitivity level, and wherein the warning signal is at least one of audible, visual and haptic. ([0046] If the vehicle 10 leaves the safe zone 48 or is predicted by the controller 19 to be at risk of leaving the safe zone 48, the controller 19 may determine that it was in error and that the vehicle 10 is at increased risk of unintentionally leaving the lane 22, and activates an output device 50 to notify the driver 20. The output device 50 may be any suitable type of output device, such as, for example, a haptic output device, such as, for example, a vibratory-motor that is connected to the steering wheel 30. By vibrating the steering wheel 30, the driver 20 is notified by the lane keeping system 11 of the apparent driving error, without notifying the passengers (shown at 52) in the vehicle 10.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates generating a warning signal to alert the operator when the deviation has exceeded the sensitivity level.
Claims 2, 3, 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eom (US 20200108867 A1) in view of Van Dan Elzen (US 20130231830 A1) in further view of Mangal (US 9870001 B1) in further view of Fung (US 20160001781 A1).
In Claim 2, Eom fails to teach, but Van Dan Elzen teaches wherein the inducement module further includes instructions to calculate the second value according to characteristics of at least one of the operator and the vehicle ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe zone 48, the controller 19 rewards those who stay within the safe zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3) and wherein the sensitivity level defines a threshold for the deviations of the vehicle from the centerline. (Abstract: A lane keeping system for a vehicle sets a safe zone in which the driver can drive the vehicle. Fig. 2 element CL centerline, element 48 safe zone)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates having instructions to calculate a second value and the sensitivity level defines a threshold for the deviations from the centerline.
Eom fails to teach, but Mangal teaches wherein the characteristics include one or more of past deviation scores of the operator (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Mangal because it facilitates having characteristics of past deviation scores of the operator.
Eom fails to teach, but Fung teaches a time operating in the automated mode, an age of the operator ([0647] the response system 188, after determining the identity of the driver, can retrieve a user profile including characteristics user preferences for the identified driver. The characteristics can include the age of the driver.), and a driving experience of the operator
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Fung because it facilitates having characteristics of the age of the operator. 
In Claim 3, Eom fails to teach, but Mangal teaches wherein the past deviation scores include the past deviation scores of the operator obtained during at least one of inclement weather conditions, road conditions, and a time of day. (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12. Claim 5 wherein the complexity-ranking is determined based on one of a traffic-density, a traffic-speed, a weather-condition, a lane-maneuver, a speed-change, and a road-type.) 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Mangal because it facilitates including past deviation scores of the operator during inclement weather and road conditions. 
In Claim 10, Eom fails to teach, but Van Dan Elzen teaches further comprising calculating the second value according to characteristics of at least one of the operator and the vehicle ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe zone 48, the controller 19 rewards those who stay within the safe zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3) and wherein the sensitivity level defines a threshold for the deviations of the vehicle from the centerline. (Abstract: A lane keeping system for a vehicle sets a safe zone in which the driver can drive the vehicle. Fig. 2 element CL centerline, element 48 safe zone)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates having instructions to calculate a second value and the sensitivity level defines a threshold for the deviations from the centerline.
Eom fails to teach, but Mangal teaches wherein the characteristics include 31one or more of past deviation scores of the operator (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Mangal because it facilitates including characteristics of past deviation scores of the operator.
Eom fails to teach, but Fung teaches a time operating in the automated mode, an age of the operator ([0647] the response system 188, after determining the identity of the driver, can retrieve a user profile including characteristics user preferences for the identified driver. The characteristics can include the age of the driver.), and a driving experience of the operator
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Fung because it facilitates having characteristics of the age of the operator. 
In Claim 11, Eom fails to teach, but Mangal teaches wherein the past deviation scores include the past deviation scores of the operator obtained during at least one of inclement weather conditions, road conditions, and a time of day. (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12. Claim 5 wherein the complexity-ranking is determined based on one of a traffic-density, a traffic-speed, a weather-condition, a lane-maneuver, a speed-change, and a road-type.)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Mangal because it facilitates including past deviation scores of the operator during inclement weather and road conditions
In Claim 18, Eom teaches wherein the computer- readable medium further includes instructions that when executed by the one or more processors cause the one or more processors to: ([0068] In addition, the controller 240 includes at least one memory configured to store a program for performing the above-described operations and operations to be described later and at least one processor configured to execute the stored program.) 
Eom fails to teach, but Van Dan Elzen teaches calculate the second value according to characteristics of at least one of the operator and the vehicle ([0062] By adjusting the safe zone 48 inwardly and outwardly based on driver performance at staying within the safe Zone 48, the controller 19 rewards those who stay within the safe Zone 48 without relying on corrective action by the controller 19 with increased safety by way of having a tighter safe Zone 48 so that the corrective action is carried out sooner to inhibit the vehicle sooner from leaving the lane 22, as shown in FIG. 3) and wherein the sensitivity level defines a threshold for the deviations of the vehicle from the centerline. (Abstract: A lane keeping system for a vehicle sets a safe zone in which the driver can drive the vehicle. Fig. 2 element CL centerline, element 48 safe zone)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Van Dan Elzen because it facilitates having instructions to calculate a second value and the sensitivity level defines a threshold for the deviations from the centerline.
Eom fails to teach, but Mangal teaches wherein the characteristics include one or more of past deviation scores of the operator (Col. 5 Lines 5-12 The skill-ranking 68 of the operator 14 is determined relative to the complexity-ranking 42 by measuring how well the operator 14 negotiates a prior instance of the traffic -scenario 44 selected to determine the skill-ranking 68 prior to arriving at a subsequent instance of the traffic -scenario 44 that requires the operator 14 to be in control of the host-vehicle 12)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Mangal because it facilitates including characteristics of past deviation scores of the operator.
Eom fails to teach, but Fung teaches a time operating in the automated mode, an age of the operator ([0647] the response system 188, after determining the identity of the driver, can retrieve a user profile including characteristics user preferences for the identified driver. The characteristics can include the age of the driver.), and a driving experience of the operator
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Eom with the teachings of Fung because it facilitates having characteristics of the age of the operator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664   
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664